

117 HR 784 IH: Infants Need Food And Nutrition Today Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 784IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Young introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Agriculture to allow infant food combinations and dinners as WIC-eligible foods.1.Short titleThis Act may be cited as the Infants Need Food And Nutrition Today Act or the INFANT Act.2.Infant food combinations and dinners(a)In generalNot later than 30 days after the date of the enactment of this section, the Secretary of Agriculture shall allow infant food combinations and dinners to be eligible to be served under the supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).(b)Revision of regulationsThe Secretary of Agriculture shall issue and revise regulations in accordance with subsection (a).